ORDER
PER CURIAM.
Defendant, Fred Winston, appeals from his convictions, after a jury trial, of illegal possession of a Schedule II controlled substance, to-wit, phencyclidine and illegal possession of a Schedule I controlled substance, to-wit, marijuana under thirty-five grams. He was sentenced to a term of imprisonment for five years on the Schedule II conviction and a concurrent term of imprisonment for one year on the Schedule I conviction. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed pursuant to Rule 30.25(b).